Citation Nr: 1341946	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-12 069	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post operative residuals of a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from November 1965 to January 1969 and from December 1969 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims an evaluation greater than 30 percent is warranted for his service-connected post operative residuals of a hiatal hernia.  The Board notes he was last provided a VA examination to address the severity of this disability in May 2007, a period of over six years.  Since that time, he has reported that his symptoms have increased in severity, including an August 2009 statement that he was informed by his private physician that his hernia had ruptured, requiring additional surgery.  See also March 2009 statement, December 2008 VA clinician progress note.  Given the Veteran's assertions of an increase in severity, as well as the lengthy period of time since his last VA examination, the Board finds a remand is necessary to provide the Veteran a new VA examination to address the current severity of his service-connected disability.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

As a final note, on remand, any outstanding VA treatment records should be obtained, and the Veteran should be requested to provide the necessary information and medical release authorization to allow VA to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for post operative residuals of a hiatal hernia.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Contact the Veteran and request he identify any private medical providers who have treated him for his service-connected post operative residuals of a hiatal hernia.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA.  Following receipt of the required release, obtain any relevant treatment records.

3. Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected post operative residuals of a hiatal hernia.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  All indicated studies should be performed, and all findings set forth in detail.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should address the following:

a. Describe any symptomatology associated with the Veteran's service-connected post operative residuals of a hiatal hernia;

b. Comment as to whether the Veteran's disability is manifested by any medical evidence of pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, dysphagia, pyrosis, regurgitation or substernal arm and/or shoulder pain;

c. The examiner should provide an opinion as to the severity of any symptomatology noted in (a) or (b) above, specifically opinion whether such symptomatology is productive of severe or considerable impairment of health.

A complete rationale must be provided for all opinions expressed.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


